
	
		II
		109th CONGRESS
		2d Session
		S. 3486
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 8, 2006
			Mr. Reid (for
			 Mr. Rockefeller (for himself,
			 Mr. Jeffords, Mr. Baucus, Mr.
			 Leahy, and Ms. Stabenow))
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To protect the privacy of veterans, spouses
		  of veterans, and other persons affected by the security breach at the
		  Department of Veterans Affairs on May 3, 2006, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans and Military Privacy
			 Protection Act of 2006.
		2.Federal Trade
			 Commission program for veterans, spouses of veterans, and others at risk of
			 identity theft
			(a)Program
			 requiredThe Federal Trade
			 Commission shall, in consultation with the Secretary of Veterans Affairs,
			 develop and implement a program to provide financial counseling and support to
			 any veteran, spouse, or other person described in subsection (e).
			(b)AccessThe program required by subsection (a)
			 shall be accessible through a toll-free telephone number (commonly referred to
			 as an 800 number) established and operated by the Federal Trade
			 Commission for purposes of the program.
			(c)ElementsUnder the program required by subsection
			 (a), the Federal Trade Commission shall—
				(1)provide to veterans, spouses, and other
			 persons described in subsection (e) such financial and other counseling as the
			 Commission considers appropriate relating to identity theft and the theft of
			 data as described in that subsection; and
				(2)upon request of any veteran, spouse, or
			 other person described in subsection (e), assist such individual in securing
			 the placement of an extended fraud alert or credit security freeze under
			 sections 605A(b)(3) and 605C of the Fair Credit Reporting Act, as added by this
			 Act, respectively.
				(d)Persons not
			 subject to identity theft
				(1)Notice to ftc
			 of identification of veterans or others not subject to identity
			 theftUpon conclusively
			 identifying any veteran, spouse, or other person described in subsection (e) as
			 not being at risk of identity theft as a result of the security breach at the
			 Department of Veterans Affairs on May 3, 2006, the Secretary shall immediately
			 notify the Federal Trade Commission of such identification.
				(2)Notice to
			 veterans and othersThe
			 program required by subsection (a) shall include mechanisms to ensure that any
			 veteran, spouse, or other person who seeks counseling and support under the
			 program after receipt by the Commission of notice under paragraph (1) covering
			 such veteran is informed that such veteran or person is no longer subject to
			 identity theft as a result of the security breach at the Department of Veterans
			 Affairs on May 3, 2006.
				(e)ApplicabilityThis section shall apply with respect
			 to—
				(1)any veteran, as defined in section 101 of
			 title 38, United States Code, who may be a victim of identity theft as a result
			 of the security breach at the Department of Veterans Affairs on May 3,
			 2006;
				(2)any spouse (or former spouse) of such
			 veteran who the Secretary of Veterans Affairs has conclusively identified as
			 being at risk of identity theft as a result of that security breach; and
				(3)any other person who the Secretary of
			 Veterans Affairs has conclusively identified as being at risk of identity theft
			 as a result of that security breach.
				3.Extended consumer
			 credit fraud alerts and security freezes for veterans and other persons
			 affected by security breach
			(a)Automatic fraud
			 alertsSection 605A(b) of the
			 Fair Credit Reporting Act (15 U.S.C. 1681c–1(b)) is amended by adding at the
			 end the following:
				
					(3)Automatic
				extended fraud alerts for certain veterans and others affected by security
				breach
						(A)In
				generalUpon the direct
				request of a veteran, spouse, or other person described in subparagraph (D),
				each consumer reporting agency described in section 603(p)(1) that maintains a
				file on that individual shall take the actions specified in subparagraphs (A)
				through (C) of paragraph (1) with respect to that individual.
						(B)Automatic
				alertsNotwithstanding the
				requirements of paragraph (1), a veteran, spouse, or other person described in
				subparagraph (D) is not required to submit any identity theft report, proof of
				identity, or other documentation with respect to an extended fraud alert
				required by subparagraph (A).
						(C)Veterans and
				others not subject to identity theftUpon conclusively identifying any veteran,
				spouse, or other person described in subparagraph (D) as not being at risk of
				identity theft as a result of the security breach described in subparagraph
				(A)—
							(i)the Secretary of Veterans Affairs shall
				immediately notify each consumer reporting agency and the veteran, spouse, or
				other person involved that such individual is no longer subject to identity
				theft as a result of the security breach described in subparagraph (A);
				and
							(ii)the requirements of subparagraph (A) shall
				no longer apply with respect to any such veteran, spouse, or other person, as
				of the date of such notification.
							(D)ApplicabilityThis paragraph shall apply to—
							(i)any veteran, as defined in section 101 of
				title 38, United States Code, who may be a victim of identity theft as a result
				of the security breach at the Department of Veterans Affairs on May 3,
				2006;
							(ii)any spouse (or former spouse) of such
				veteran who the Secretary of Veterans Affairs has conclusively identified as
				being at risk of identity theft as a result of that security breach; and
							(iii)any other person who the Secretary of
				Veterans Affairs has conclusively identified as being at risk of identity theft
				as a result of that security
				breach.
							.
			(b)Security
			 freezes for veteransThe Fair
			 Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after
			 section 605B the following:
				
					605C.Security freezes for certain
				veterans
						(a)ApplicabilityThis section shall apply with respect
				to—
							(1)any veteran, as defined in section 101 of
				title 38, United States Code, who may be a victim of identity theft as a result
				of the security breach at the Department of Veterans Affairs on May 3,
				2006;
							(2)any spouse (or former spouse) of such
				veteran who the Secretary of Veterans Affairs has conclusively identified as
				being at risk of identity theft as a result of that security breach; and
							(3)any other person who the Secretary of
				Veterans Affairs has conclusively identified as being at risk of identity theft
				as a result of that security breach.
							(b)Security freezes
							(1)EmplacementA veteran, spouse, or other person
				described in subsection (a) may include a security freeze in the file of that
				veteran, spouse, or other person maintained by a consumer reporting agency
				described in section 603(p)(1), by making a request to the consumer reporting
				agency in writing, by telephone, or through a secure electronic connection made
				available by the consumer reporting agency.
							(2)Consumer disclosureIf a veteran, spouse, or other person
				described in subsection (a) requests a security freeze under this section, the
				consumer reporting agency shall disclose to that individual the process of
				placing and removing the security freeze and explain to that individual the
				potential consequences of the security freeze. A consumer reporting agency may
				not imply or inform a veteran, spouse, or other person described in subsection
				(a) that the placement or presence of a security freeze on the file of that
				individual may negatively affect their credit score.
							(c)Effect of Security
				Freeze
							(1)Release of information
				blockedIf a security freeze
				is in place in the file of a veteran, spouse, or other person described in
				subsection (a), a consumer reporting agency may not release information from
				the file of that individual for consumer credit purposes to a third party
				without prior express written authorization from that individual.
							(2)Information provided to third
				partiesParagraph (2) does
				not prevent a consumer reporting agency from advising a third party that a
				security freeze is in effect with respect to the file of a veteran, spouse, or
				other person described in subsection (a). If a third party, in connection with
				an application for credit, requests access to a consumer file on which a
				security freeze is in place under this section, the third party may treat the
				application as incomplete.
							(3)Credit score not
				affectedThe placement of a
				security freeze under this section may not be taken into account for any
				purpose in determining the credit score of the veteran, spouse, or other person
				to whom the security freeze relates.
							(d)Removal; Temporary
				Suspension
							(1)In generalExcept as provided in paragraph (4), a
				security freeze under this section shall remain in place until the veteran,
				spouse, or other person to whom it relates requests that the security freeze be
				removed. The veteran, spouse, or other person may remove a security freeze on
				his or her file by making a request to the consumer reporting agency in
				writing, by telephone, or through a secure electronic connection made available
				by the consumer reporting agency.
							(2)ConditionsA consumer reporting agency may remove a
				security freeze placed in the file of a veteran, spouse, or other person under
				this section only—
								(A)upon request of the veteran, spouse, or
				other person, pursuant to paragraph (1); or
								(B)if the agency determines that the file of
				that veteran, spouse, or other person was frozen due to a material
				misrepresentation of fact by that veteran, spouse, or other person.
								(3)Notification to
				consumerIf a consumer
				reporting agency intends to remove a security freeze pursuant to paragraph
				(2)(B), the consumer reporting agency shall notify the veteran, spouse, or
				other person to whom the security freeze relates in writing prior to removing
				the freeze.
							(4)Temporary
				suspensionA veteran, spouse,
				or other person described in subsection (a) may have a security freeze under
				this section temporarily suspended by making a request to the consumer
				reporting agency in writing or by telephone and specifying beginning and ending
				dates for the period during which the security freeze is not to apply.
							(e)Response Times; Notification of
				Other Entities
							(1)In generalA consumer reporting agency shall—
								(A)place a security freeze in the file of a
				veteran, spouse, or other person under subsection (b) not later than 5 business
				days after receiving a request from the veteran, spouse, or other person under
				subsection (b)(1); and
								(B)remove or temporarily suspend a security
				freeze not later than 3 business days after receiving a request for removal or
				temporary suspension from the veteran, spouse, or other person under subsection
				(d).
								(2)Notification of other
				agenciesA consumer reporting
				agency shall notify all other consumer reporting agencies described in section
				603(p)(1) of a request under this section not later than 3 days after placing,
				removing, or temporarily suspending a security freeze in the file of the
				veteran, spouse, or other person under subsection (b), (d)(2)(A), or
				(d)(4).
							(3)Implementation by other
				agenciesA consumer reporting
				agency that is notified of a request under paragraph (2) to place, remove, or
				temporarily suspend a security freeze in the file of a veteran, spouse, or
				other person shall—
								(A)request proper identification from the
				veteran, spouse, or other person, in accordance with subsection (g), not later
				than 3 business days after receiving the notification; and
								(B)place, remove, or temporarily suspend the
				security freeze on that credit report not later than 3 business days after
				receiving proper identification.
								(f)ConfirmationExcept as provided in subsection (c)(3),
				whenever a consumer reporting agency places, removes, or temporarily suspends a
				security freeze at the request of a veteran, spouse, or other person under
				subsection (b) or (d), respectively, it shall send a written confirmation
				thereof to the veteran, spouse, or other person not later than 10 business days
				after placing, removing, or temporarily suspending the security freeze. This
				subsection does not apply to the placement, removal, or temporary suspension of
				a security freeze by a consumer reporting agency because of a notification
				received under subsection (e)(2).
						(g)ID RequiredA consumer reporting agency may not place,
				remove, or temporarily suspend a security freeze in the file of a veteran,
				spouse, or other person described in subsection (a) at the request of the
				veteran, spouse, or other person, unless the veteran, spouse, or other person
				provides proper identification (within the meaning of section 610(a)(1)) and
				the regulations thereunder.
						(h)ExceptionsThis section does not apply to the use of
				the file of a veteran, spouse, or other person described in subsection (a)
				maintained by a consumer reporting agency by any of the following:
							(1)A person or entity, or a subsidiary,
				affiliate, or agent of that person or entity, or an assignee of a financial
				obligation owing by the veteran, spouse, or other person to that person or
				entity, or a prospective assignee of a financial obligation owing by the
				veteran, spouse, or other person to that person or entity in conjunction with
				the proposed purchase of the financial obligation, with which the veteran,
				spouse, or other person has or had prior to assignment an account or contract,
				including a demand deposit account, or to whom the veteran, spouse, or other
				person issued a negotiable instrument, for the purposes of reviewing the
				account or collecting the financial obligation owing for the account, contract,
				or negotiable instrument.
							(2)Any Federal, State, or local agency, law
				enforcement agency, trial court, or private collection agency acting pursuant
				to a court order, warrant, subpoena, or other compulsory process.
							(3)A child support agency or its agents or
				assigns acting pursuant to subtitle D of title IV of the
				Social Security Act (42 U.S.C. et
				seq.) or similar State law.
							(4)The Department of Health and Human
				Services, a similar State agency, or the agents or assigns of the Federal or
				State agency acting to investigate medicare or medicaid fraud.
							(5)The Internal Revenue Service or a State or
				municipal taxing authority, or a State department of motor vehicles, or any of
				the agents or assigns of these Federal, State, or municipal agencies acting to
				investigate or collect delinquent taxes or unpaid court orders or to fulfill
				any of their other statutory responsibilities.
							(6)The use of consumer credit information for
				the purposes of prescreening, as provided for under this title.
							(7)Any person or entity administering a credit
				file monitoring subscription to which the veteran, spouse, or other person has
				subscribed.
							(8)Any person or entity for the purpose of
				providing a veteran, spouse, or other person with a copy of his or her credit
				report or credit score upon request of the veteran, spouse, or other
				person.
							(i)Fees
							(1)In generalExcept as provided in paragraph (2), a
				consumer reporting agency may charge a reasonable fee, for placing, removing,
				or temporarily suspending a security freeze in the file of the veteran, spouse,
				or other person described in subsection (a), which cost shall be submitted to
				and paid by the Department of Veterans Affairs, pursuant to procedures
				established by the Secretary of Veterans Affairs.
							(2)ID theft victimsA consumer reporting agency may not charge
				a fee for placing, removing, or temporarily suspending a security freeze in the
				file of a veteran, spouse, or other person described in subsection (a),
				if—
								(A)the veteran, spouse, or other person is a
				victim of identity theft;
								(B)the veteran, spouse, or other person
				requests the security freeze in writing;
								(C)the veteran, spouse, or other person has
				filed a police report with respect to the theft, or an identity theft report
				(as defined in section 603(q)(4), within 90 days after the date on which the
				theft occurred or was discovered by the veteran, spouse, or other person;
				and
								(D)the veteran, spouse, or other person
				provides a copy of the report to the reporting agency.
								(j)Limitation on information changes
				in frozen reports
							(1)In generalIf a security freeze is in place in the
				file of a veteran, spouse, or other person described in subsection (a), the
				consumer reporting agency may not change any of the following official
				information in that file without sending a written confirmation of the change
				to the veteran, spouse, or other person within 30 days after the date on which
				the change is made:
								(A)Name.
								(B)Date of birth.
								(C)Social Security number.
								(D)Address.
								(2)ConfirmationParagraph (1) does not require written
				confirmation for technical modifications of the official information of a
				veteran, spouse, or other person, including name and street abbreviations,
				complete spellings, or transposition of numbers or letters. In the case of an
				address change, the written confirmation shall be sent to both the new address
				and to the former address of the veteran, spouse, or other person.
							(k)Certain Entity
				Exemptions
							(1)Aggregators and other
				agenciesThe provisions of
				this section do not apply to a consumer reporting agency that acts only as a
				reseller of credit information by assembling and merging information contained
				in the data base of another consumer reporting agency or multiple consumer
				reporting agencies, and does not maintain a permanent data base of credit
				information from which new consumer credit reports are produced.
							(2)Other exempted
				entitiesThe following
				entities are not required to place a security freeze in the file of a veteran,
				spouse, or other person described in subsection (a) in accordance with this
				section:
								(A)A check services or fraud prevention
				services company, which issues reports on incidents of fraud or authorizations
				for the purpose of approving or processing negotiable instruments, electronic
				fund transfers, or similar methods of payments.
								(B)A deposit account information service
				company, which issues reports regarding account closures due to fraud,
				substantial overdrafts, ATM abuse, or similar negative information regarding
				such veteran, spouse, or other person, to inquiring banks or other financial
				institutions for use only in reviewing the request of such veteran, spouse, or
				other person for a deposit account at the inquiring bank or financial
				institution.
								.
			(c)FeesAny fee associated with an extended fraud
			 alert or security freeze required by the amendments made by this section that
			 would otherwise be required to be paid by the consumer shall be paid by the
			 Department of Veterans Affairs.
			4.Penalties for identity
			 theft of veterans and others related to security breachSection 1028 of title 18, United States
			 Code, is amended—
			(1)in subsection (b), by striking The
			 punishment for and inserting the following Except as provided in
			 subsection (j), the punishment for; and
			(2)by adding at the end the following:
				
					(j)Identity theft
				due to Department of Veterans Affairs security breach
						(1)In
				generalIn determining the
				punishment applicable under subsection (b), if the offense is an offense
				described in paragraph (2), the fine and term of imprisonment otherwise
				applicable under subsection (b) shall be doubled.
						(2)Type of
				offenseAn offense described
				in this paragraph is an offense under subsection (a) that—
							(A)involves any document or other
				information—
								(i)relating to a veteran (as defined in
				section 101 of title 38), a spouse of a veteran, or other person; and
								(ii)obtained as a direct or indirect result of
				the security breach at the Department of Veterans Affairs on May 3, 2006;
				and
								(B)was committed after the date of enactment
				of this
				subsection.
							.
			5.Funding
			(a)ReimbursementThe Secretary of Veterans Affairs shall
			 reimburse the Federal Trade Commission for any costs incurred by the Commission
			 in carrying out this Act and the amendments made by this Act.
			(b)Availability of
			 fundsAmounts appropriated to
			 the Secretary and available for obligation may be utilized for purposes of
			 reimbursement of the Federal Trade Commission under subsection (a).
			6.Comptroller General
			 studies on data protection and other matters
			(a)Study on data
			 protection by Department of Veterans Affairs
				(1)In
			 generalThe Comptroller
			 General of the United States shall conduct a study of the data protection
			 procedures of the Department of Veterans Affairs.
				(2)ElementsThe study required by paragraph (1) shall
			 include the following:
					(A)A review and assessment of the data
			 protection procedures of the Department of Veterans Affairs in effect before
			 May 3, 2006.
					(B)A review and assessment of any
			 modifications of the data protection procedures of the Department of Veterans
			 Affairs adopted as a result of the loss of data resulting from the security
			 breach at the Department on May 3, 2006.
					(b)Study on
			 security breach investigation by Department of Veterans Affairs
				(1)In
			 generalThe Comptroller
			 General of the United States shall conduct a review and assessment of the
			 investigation carried out by the Department of Veterans Affairs with respect to
			 the security breach at the Department on May 3, 2006.
				(2)CooperationThe Secretary of Veterans Affairs shall
			 ensure that the personnel of the Department of Veterans Affairs cooperate fully
			 with the Comptroller General in the conduct of the review and assessment
			 required by paragraph (1).
				(c)Study on FTC
			 program for veterans and others at risk of identity theftThe Comptroller General of the United
			 States shall conduct a study of the program of the Federal Trade Commission for
			 veterans, spouses of veterans, and other persons at risk of identity theft
			 required by section 2. The study shall include an assessment of the
			 effectiveness of the program in meeting the financial counseling and similar
			 needs of individuals seeking counseling and support through the program.
			(d)Study on
			 compliance of Federal agencies with requirements on personal data
				(1)In
			 generalThe Comptroller
			 General of the United States shall conduct a study of the compliance of the
			 departments and agencies of the Federal Government with applicable requirements
			 relating to the preservation of the confidentiality of personal data.
				(2)ElementsThe study required by paragraph (1) shall
			 include the following:
					(A)A review and assessment of the current
			 procedures and practices of the departments and agencies of the Federal
			 Government regarding the preservation of the confidentiality of personal
			 data.
					(B)A comparative analysis of the procedures
			 practices referred to in subparagraph (A) with current standards of the Federal
			 Trade Commission for the preservation of the confidentiality of personal data
			 by commercial and non-commercial private entities.
					(C)A review and assessment of the
			 modifications of the data protection procedures adopted by the Department of
			 Veterans Affairs as a result of the loss of data resulting from the security
			 breach on May 3, 2006, including an assessment of the feasibility and
			 advisability of the adoption of any such modifications by other departments and
			 agencies of the Federal Government.
					(D)An identification of recommendations for
			 improvements to the procedures and practices of the departments and agencies of
			 the Federal Government regarding the preservation of the confidentiality of
			 personal data.
					(e)ReportNot later than 18 months after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report setting forth the results of each study conducted
			 under this section. The report shall set forth the results of each study
			 separately, and shall include such recommendations for legislative and
			 administrative action as the Comptroller General considers appropriate in light
			 of the studies.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Veterans Affairs, such sums
			 as may be necessary to carry out this Act and the amendments made by this
			 Act.
		
